              Case 3:21-cv-05348-RJB Document 16 Filed 08/05/21 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
      JOSEPH DEHONEST JORDAN,
 7                                                      No. 3:21-CV-5348-RJB
 8                                 Plaintiff,
             v.                                         ORDER ADOPTING REPORT AND
 9                                                      RECOMMENDATION
      WASHINGTON STATE EMPLOYMENT
10    SECURITY DEPARTMENT, et al., et al.,
                          Defendants.
11

12
            This matter comes before the Court on the Report and Recommendation (“R&R”) of the
13
     Honorable David W. Christel, United States Magistrate Judge. Dkt. 15. The Court having
14
     considered the R&R and the remaining record, no objections were filed, does hereby find and
15

16   order as follows:

17          (1)     The R&R is ADOPTED;

18          (2)     Plaintiff’s applications to proceed in forma pauperis, Dkt. 6, 7, are DENIED and
                    the case is DISMISSED; and
19

20          (3)     The Clerk shall enter JUDGMENT and close this case.

21          DATED this 5th day of August, 2021.
22

23

24
                                          A
                                          ROBERT J. BRYAN
                                          United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
